Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 1 of 37

" NOV 08 2017
RECD SALES AGREEMENT

FORD OF auousta @ yp,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer No. Invoice No.:
10004 SW US Highway 54 - Augusta, KS 67010
gaway gus'a, Delivery Date: _ 49/24/17
PHONE (316) 775-2246 ea
AUGUSTA, KANSAS 67010-7509
Buyer MIRACLE LSHAUN THOMPSON Title To
Address 311 OAK #2 STREEWhone -Res (316 )227-@010 | Address Phone-Work
City NEWTON State KS Zip 67114 City State Zip
Lien To LEAD FINANCIAL SERVICES, LLC Cell
Salesman CORNELL ROSS Email
STOCKNO. | YEAR MAKE MODEL & BODY STYLE COLOR NUD | MILEAGE IDENTIFICATION NUMBER
|
144158 2009 DODGE JOUR BLACK US [105,384 3D4GG67VO9T150353
TRADE-IN #2 YEAR MAKE MODEL & BODY STYLE COLOR MILEAGE IOENTIFICATION NUMBER VAL
TRADE-IN #1 YEAR MAKE MODEL & BODY STYLE COLOR MILEAGE IDENTIFICATION NUMBER VAL
CODE Optional Equipment
(Factory & Dealer Inst!) pase PRICE SDE TIONS 8,503.00
Added or Deleted Equipment N / A
Total Purchase Price 8,503.00
Trade in Allowance/inc.Discounts* N/A
1. Seller HAS NOT performed a ttle search on the vehicle for the purpose of determining the accuracy of the mileage shown on Trade Difference 8,503.80
the odometer or for any other purposes. 1
2. 4 the Sefer’ knowiedge the vehicte (HAS) / (HAS NOT) been used as a driver's training, teased, rented or factory buy-back Deater Administration Fee $399
vel
9.80
3. Buyer understands that lability | g9 Is not included in the purchase of the vehicte. Extended Service Contract 2 , 69
4 ° Buyer understands and agrees that the value shown for the trade allowance and discount is only for the purpose of computing Additional Products G
the amount of negotiated trade difference and is not a representation of the falr market value of the trade-in AP. 699, 20
5. Buyer understands that the information contained on the window sticker of the vehicle (Monroney Sticker If the vehicle Is new, Sub Total 12 > 200.00
Buyer's Guide if the vehicie is pre-owned) constitutes a part of this Sales Agreement. The Information in the Buyer's Guide
ovesrides any contrary provisions in this Sales Agreement. ADDED OR DELETED EQUIPMENT N / A
6. Buyer represents and wesrants that the trade-in vehicle Is currently registered as a highway use vehicle In the state of
r also and that the trede-In vehicle has not had body and/or palnt damage Sales Tax 776 .@5
in excess of $2,000 at any time during buyers ownership and buyer has no knowledge of the vehicle sustaining such d.
at any fime prior to Buyer's ownership. Buyer represents and warranis that the trade-in vehicie has not been ited. 83 anon-| high- Manufacturer's Rebate N / A
way, salvaged or Junk vehicle and that the airbags in the trade-in vehicle have not been deployed. Buyer represents and
warrants thal he/she Is Ihe owner of the trade in vehicle and has authority to trade In the vehicle and assign the certificate of
titte. Balance Due On Trade in N /A
Buyer's initialf: **** See Paragraph NO. 12
7. The oral representations which were made to Buyer about the vehicle by anyone acting on bahaif of the Seller are: TOTAL CASH PRICE 142 ° 976.05
Buyer's initials: — Down Payment 1,000.00
8. Buyer represents that Buyer has inspected, as fully desired, the vehicte for blemishes, repairs, damage, condition, etc, and
accepts the vehicle in its present condition except for any items noted on the We Owe. BALANCE DUE 11,976.05
9. — foptenents that Buyer on intend to export i vehicle to tidied country. M the vehicle is exported or gees 7 a
i is responsi ick th clurer, In di ts, allowances, :
eiemaanee al ay kind end will pa demand» iy the charge ack to Sellr. nang any ciseoun . °s P ure haser unders tan ds an d agn ees that
10. This transaction takes place in the State of Kansas and shalt be governed by and construed in accordance with the laws of the the reverse side h ere of con stitutes a
~~ dena Except for any applicable arbitration rules to the contrary, the State of Kansas shail have exclusive jurisdiction p a rt of th is A gree me. nt.
11. tn the event Buyer breaches any tarms, conditions or obligations In the Sales Agreement, Buyer shall be tlable to Seller, in
addition to all other remedies available at law or in equity, for attomey fees, court costs and all other expenses and damages
incurred by Seller as a resuit of the breach.
12. Buyer is fable for any amount owed on the trade-in in excess of the amount shown in this Sales Agreement, and Buyer shall
pay to Seller on demand the excess amount.
13. Buyer warrants and certifies that the amount shown for “Balance Dus On Trade In* (If any) is the only tten of encumbrance on
the trade-in vehicte.
14. Other documents that are integrated with this Sales Agreement include the Conditional Safe Agreement, Retail installment
Contract, Arbitration Agreement, We Owe and any other documents executed as part of this transaction.

   

 

 

Member-Wichita Automobile Dealers Association EXHIBIT
A-80, 8-81, C-82, 0-83, E-84, F-85, G-86, H-87, J-88, K-89, L-90, M-91, N-92, P-93, R-94, S-95, T-96, V-97, W-98, X-99, 1-01, 2-02, 3-03, 4-04,

. . ° .
ENO 419984 INRIA i fj
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 2 of 37

que led purchase is subject to the following terms and conditions, including those terms and conditions on the reverse side of this Sales
greement:

15.

16.

17,

18.

19.
20.

21.

24.

25.

26.

(Manufacturer) has reserved the right to change the list price of new motor vehicles without notice. In the event that the Het price of the
new car ordered hereunder is so changed, the cash delivered price, which is based on fist price effective on the day of delivery, will
be changed accordingly. If such case delivered price Is increased, Buyer may, if dissatisfied with such increased price, cancel this
order, in which event ff a used car has been traded in as a part of the consideration herein, such used car shall be returned to Buyer
upon the payment of a reasonable charge for storage and repairs (if any) or, if the used car has been previously sold by Seller, the
amount received therefore, less a selling commission of 15% and any expense incurred in storing, insuring, conditioning or advertising
said car for sale, shall be returned to Buyer.

If the used car is not to be delivered to Seller unti! the delivery of the new car, the used car shall be reappraised at that time and such
reappraisal value shall determine the allowance made for such used car but if such reappraisal value is lower than the original
allowance shown on the reverse side hereof Buyer may, if dissatisfied with such reappraisal value, cance! this order, such right to
cancel, however, must be exercised prior to the delivery of the new car to Buyer and the surrender of the used car to Seller. Buyer
agrees to deliver the original Bill of Sale and the Title to any used car traded herein along with the delivery of such used car, and Buyer
warrants such used car to be his property free and clear of ail Liens and Encumbrances except as otherwise noted herein. Buyer shall
not have the right to cancel this order in the event that a lower reappraisal is the result of damage or alteration of the trade-in, which
has occurred while the trade-in was in the possession of Buyer.

Unless this Sales Agreement is canceled by Buyer under and in accordance with paragraphs 15 or 16 above, Seller shall have the right,

upon failure or refusal of Buyer to accept delivery of the Vehicle purchased herein and comply with the terms of this Sales Agreement,

to apply any cash partial payment made by Buyer, and to sell such trade-in, if any, and apply the proceeds of such sale to the expenses

specified in paragraph 15 and for such other expenses and losses as Seller may incur or suffer as a result of such failure or refusal by
uyer.

(Manufacturer) has the right to make any changes in the model or design of any accessories and part of any new motor vehicle at any
time without creating any obligation on the part of either Seller or Manutacturer, to make corresponding changes in the car covered by
this order either before or subsequent to the delivery of such car to Buyer.

Seller shall not be liable for delays caused by the Manufacturer, accidents, strikes, fires, or other causes beyond the contro! of Seller.

if the transaction is a cash transaction, Buyer agrees that the transaction is conditioned on Seller receiving payment in full. If payment
is made in the form of a check, receiving payment in full means the pom in time when Buyer's check clears and Seller actually receives
the funds. If the transaction Is not a cash transaction, before or at the time of delivery of the vehicle purchased and in accordance with
the terms and conditions of payment indicated herein, Buyer shall execute all documents requested by Seller, including but not limited
to, retail installment contract, security agreement, and Conditional Sale Agreement. Buyer authorizes Seller or any third-party finance
company with which Seller does business, to conduct any reasonable investigation into Buyer's credit history and credit ability, includin
but not limited to, obtaining Buyer's consumer report. Also, if this transaction is not a cash transaction, the Sales Agreement is subjec
2 cancaeaton it the third-party assignee rejects or does not approve Buyer's credit application, or Seiler is unable to assign the retail
installment contract.

In the event this Sales Agreement is canceled pursuant to paragraph 20 above, Buyer's trade-in, if any, shall be returned to Buyer
upon payment of a reasonable charge for storage and repairs, if any, or if Buyer’s trade-in has been sold by Seller, the amount received
therefore, less a selling commission of 15% and any expenses incurred in storing, insuring, conditioning repairing or preparing said
vehicle for sale, shall be returned to Buyer. ‘

. Any representation or express warranty made in connection with this sate shall be in writing to be valid and enforceable.
23.

Buyer acknowledges that Seller fully disclosed any known defects or repairs in the vehicle being purchased and, to the extent allowed
by law, Buyer waives any claims against Seller for damages, penalties or attorney fees for any defects or epate which are or were
unknown to Seller prior to and at the time of execution of this Sales Agreement. Nothing in this paragraph modifies, excludes or
disclaims the implied warranty of merchantability or fitness for a particular purpose or remedies for breach of those warranties.

To the extent allowed by law, Seller disclaims liability for any consequential, incidental, loss of use, loss of profit, exemplary, special and
punitive damages. Nothing in this paragraph modifies, excludes or disclaims the implied warranty of merchantabilily or fitness for a
particular purpose or remedies for breach of those warranties.

The vehicle purchased comes with an implied warranty of merchantability, except with regard to particular defects that are disclosed to
you. Except for the express warranty set forth in Buyer's Guide, Seller has not given any express warranties. Any warranties by the
manufacturer or supplier are theirs, not Seller’s and Seller is not liable for them.

I any part of this Sales Agreement is deemed invalid or unenforceabie, it shall not invalidate the remaining portions of this Sales
greement.
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 3 of 37

ARBITRATION AGREEMENT

THIS AGREEMENT modifies and is part of that certain Retail Installment Agreement/Sales contract and other agreements
(hereinafter collectively referred to as “Contract”) entered into on by and between STEVENS QRDY or auc
(hereinafter referred to as “Dealer”) and the person(s) whose signature(s) appear below (hereinafter referred to as “You").

The term “Claim” means any claim, dispute or controversy of any nature (whether based upon contract or tort; common law or
equity), including initial claims, counter-claims, cross-claims and third party claims, arising from or relating to the Contract
including, but not limited to, the negotiation of the terms of the Contract, the negotiation, purchase, sale and financing of the
vehicle and any other products or services, the collection of amounts owed pursuant to the Contract and any relationships or
transactions that result from the Contract. Claim also includes any dispute or controversy regarding the applicability, validity,

and enforceability of this Agreement.

Any Claim, shall be resolved, upon the election of you or Dealer, by binding arbitration pursuant to this Agreement and the
applicable rules or procedures of the American Arbitration Association (*AAA”). If the AAA is unable, unwilling or ceases to
serve as an arbitration administrator, then such Claim shall be resolved under applicable rules or procedures of the National
Arbitration Forum, (800) 474-2371; www.arb-forum.com. The election to arbitrate may be made even if an action has been filed
in court, so long as judgment has not been entered. We agree not to invoke our right to arbitrate an individual Claim you may
bring in small claims court or an equivalent court, if any, so long as the Claim is pending only in that court. You can obtain rules

and forms from the AAA, (800) 778-7879; www.adr.org.

Any participatory arbitration hearing that you attend will take place in the state and country where you executed this agreement.
To the extent applicable, the fees and expenses paid by you will be dictated by the AAA’s Supplementary Procedures for
Consumer-Related Disputes. Otherwise on any Claim you submit, you will pay the first $125 of the filing fee. At your request,

we will pay the remainder of the filing fee and any other fees charged to you by the arbitration administrator up to a maximum of
$650.00, unless such fees are waived by the arbitrator administrator. If you are required to pay any additional fees to the
arbitration administrator, we will consider a request by you to-pay all or part of the additional fees. The parties shall bear the
expense of their respective attorney’s fees, except as otherwise provided by law. If a statue gives you the right to recover and of
these fees or the fees paid to the arbitration administrator, these statutory rights shall apply in the arbitration, notwithstanding
anything to the contrary contained herein. If the arbitrator issues an award in our favor, you will not be required to reimburse us
for any fees we have previously paid to the arbitration administrator or for which we are responsible, unless permitted by law

and the arbitrator so rules.

This arbitration agreement is made pursuant to a transaction involving interstate commerce and shall be governed by the Federal
Arbitration Act, 9 U.S.C § I, et seg. (the “FAA”). The arbitrator shall apply applicable substantive law consistent with the FAA
and provide written reasoned findings of fact and conclusions of law. The arbitrator’s award shall not be subject to appeal,
except as permitted by the FAA. Judgment upon the award may be entered in any court having jurisdiction.

No class action arbitration may be ordered and there shall be no joinder of parties except for joinder of parties to the same
Contract. If any portion of this Agreement is deemed invalid or unenforceable under any law or statute consistent with the FAA,
it shall not invalidate the remaining portions of this Agreement. In the event of a conflict or inconsistency between the rules and

procedures of the arbitration administrator and this Agreement, this Agreement shall govern.

THE PARITES ACKNOWLEDGE THAT THEY HAD A RIGHT TO LITIGATE CLAIMS THROUGH A COURT
BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF EITHER PARTY ELECTS
ARBITRATION. THE PARTIES FURTHER ACKNOWLEDGE THAT DISCOVERY IS MORE LIMITED IN
ARBITRATION. THE PARTIES HEREBY KNOWINGLY AND VOLUNTAE

LITIGATE SUCH CLAIMS IN A COURT BEFORE A JUDGE OR JURY
EITHER PARTY.

   

 

Dealer-— |

 

 

EODY'S ENRN OF AUGUSTA —
Date Buyer

10/24/17 EXHIBIT

iB
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 4 of 37

a Q

KLENDA AUSTERMAN LLC
Attorneys at Law

Gary M. Austerman Aaron C. Boswell

John V. Wachtel, IV . . Alex P. Flores

i a Mowis 1600 Epic Center, 301 N. Main Samuel W. Jones

I. ier o *

Scott x Eads Wichita, Kansas 67202-4816 OF Counsel

John B. Gilliam Robert W. Kaplan

Gregory B. Klenda nin Telephone: (316) 267-0331 Cartos J. Notla-Corretjer

Todd E Shadid Telefacsimile: (316) 267-0333 * Bryant B. Parker

Chad S. Ni : so
¢ Christ oP Vinduska www.KlendaLaw.com @ Licensed also in Missouri

David W. Steed L.D. Klenda (1937-1956)

Chany a Brenwald Bruce W. Zuercher (1931-2008)
@ Michael L. Baumberger

Eric W. Lomas

Aaron J. Good

July 18, 2018

VIA EMAIL: tony@lacroixlawke.com VIA EMAIL: jgill@thompsonconsumerlaw.com

Tony LaCroix Jose F. Gill

LaCroix Law Firm, LLC Thompson Consumer Law Group, PLLC
406 W 34" Street, Suite 810 5235 E. Southern Ave. D106-618
Kansas City, Missouri 64111 Mesa, AZ 85206

RE: Miracle Thompson
2009 Dodge Journey, VIN: 3D4GG67V09T 150353

Dear Mr. LaCroix and Mr. Gill,

This law firm represents Eddy’s Ford of Augusta in this matter. Eddy’s owned the
dealership at the time Miracle Thompson purchased the 2009 Dodge Journey. According to your
June 4, 2018 letter and subsequent conversations, Thompson alleges that Eddy’s orally told her
the purchase of GAP was required for financing approval. As explained in more detail below,
Eddy’s denies the allegation and believes Ms. Thompson has no legally viable TILA claim.

Eddy’s denies that its employee told Ms. Thompson the purchase of GAP was required
for financing approval. Eddy’s does not require GAP on any of its financed transactions; it is a
voluntary product. Thad Cook, the finance director that closed Ms. Thompson’s transaction, has
over 17 years experience in F&I. He is well aware of the rules concerning finance charges and
does not tell customers that GAP is required. He recalls the Thompson transaction and did not
tell her GAP was required. In addition, the finance company to which the Retail Installment
Contract was assigned, Lead Financial Services, LLC, did not require GAP for approval. In
short, the information and circumstances surrounding this transaction contradicts Thompson’s
allegation.

Moreover, when Thompson purchased the Dodge Journey from Eddy’s, she signed two
separate documents acknowledging that GAP was an optional product and not required for
financing approval. The Retail Installment Contract and Security Agreement, Thompson signed
has a specific section for additional products such as GAP. This section contains the following
language in bold type.

EXHIBIT

loc
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 5 of 37

© ©

You may buy any of the following voluntary protection plans. They are not
required to obtain credit, are not a factor in the credit decision and are not a
factor in the terms of credit or the related sale of the Vehicle. The voluntary
protections will not be provided unless you sing and agree to pay the
additional cost.

Ms. Thompson signed this section. A copy of the Retail Installment Contract is enclosed.

- Ms. Thompson also signed the GAP Addendum. Above her signature in bold all-caps,
the following appears:

YOU ACKNOWLEDGE AND AGREE THAT YOUR ACCEPTANCE OF
THIS GAP ADDENDUM IS VOLUNTARY AND IS NOT REQUIRED IN
ORDER FOR YOU TO OBTAIN CREDIT, DOES NOT IMPACT YOUR
ABILITY TO OBTAIN ANY PARTICULAR OR MORE FAVORABLE
CREDIT TERMS, AND HAS NO EFFECT ON THE TERMS OF THE
RELATED SALE OF THIS COVERED VEHICLE.

A copy of the GAP Addendum is enclosed.

As you know, Ms. Thompson is bound by the terms of the two agreements she signed.
As you also know, when there is a written agreement parol evidence of oral statements or
representations which led up to the agreement is inadmissible. Edwards v. Phillips Petroleum
Co., 187 Kan. 656, 659 (1961). Although fraudulent representations are an exception to the
parol evidence rule, this exception does not apply when the representation is directly
contradicted by the terms of the written agreement. “Parol evidence is inadmissible when the
alleged fraud concerns a promise or representation directly at variance with the terms of the
written instrument.” Jack Richards Aircraft Sales, Inc. v. Vaughn, 203 Kan. 967, 974 (1969). .
Here, the the alleged oral representation - the purchase of GAP is required - is directly
contradicted by the terms of both agreements Ms. Thompson signed. Consequently, the fraud
exception to the parol evidence rule does not apply and the alleged oral representation is not
admissible. As a result, Thompson cannot sustain a TILA claim.

Finally, Ms. Thompson signed an Arbitration Agreement as part of the vehicle purchase.
Ms. Thompson’s allegation and purported TILA claim against Eddy’s is within the scope of the
Arbitration Agreement. A copy of the Arbitration Agreement is enclosed.

If you have any questions or wish to discuss this matter further, please let us know.

Very truly yours,

Todd E. Shadid

Enclosures
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 6 of 37

 

KS-102 10/31/2010
Retail Installment Contract and Security Agreement
Seller Name and Address Buyer{s) Nama(s) and Address(es) Summary
EDDY'S FORD OF AUGUSTA MIRACLE LSHAUN THOMPSON No.
10004 SW HWY 54 311 OAK #2 STREET Date 10/24/17

Augusta, KS 67010

  
 
 
  

 

NEWTON, KS 67114

$ __1,900,.0@——:
$17,142.76

      

$_16.142.76

 

 

 

 

Payment Schedule. Your payment schedule is:
No. of Payments Amount of Payments When Payments are Due
36 $ 448.41 MONTHLY, BEGINNING 12/08/17
$ N/A
$ N/A

 

Security. You are giving us a securily Interest in the Property purchased.

or $25.00.

prepayment refunds end penalties.

Description of Property

  

 

 

escription of Trade-In

  

1B

Conditional Delivery

[*¥ conditional Delivery. if checked, you agree thatthe folowing agreement regarding

securing financing (‘Agreement’) applies:
‘The Agreement is part of this Contract. The

Agreement will no longer contro! after the assignment is accepted. If there are any
conflicts between the terms of the Agreement and the Contract, the terms of this Contract

will apply.

 

 

ftemization of Amount Financed

 

Late Charge. If all or any portion of e payment Is not paid within 10 days of is due date, you will be charged a late charge of the lesser of 5% of the unpald amount of the payment due

Prepayment. if you pay off this Contract eatty, you L_] may LX Kwit not have to pay a Minimum Finance Charge.
Contract Provisions. You can see the terms of this Contract for any additional information about nonpayment, default, any required repayment before the scheduled date, and

     
   
    

 

   

      
   
  

 
 
 

   

   
  

 
  
   

  
  

rn

    

  

: Al. Uf GOO pivered of services perlorme i ave oer ine
contract date, finance charges wil begin to accrue on the date of delivery or performance.
Finance charges accrue on a 365 day basis. You agree to pay
this Contract according to the payment schedule and late charge provisions shown in the
Truth-4n-Lending Disclosure. You also agree to pay any additional amounts according to
the terms and conditions of this Contract.

Down Payment. You also agree to pay or apply to the Cash Price, on or before the date
of this Contract, any cash, rebate and net trade-in value descaibed in the itemization of
Amount Financed.

[J You agree to meke deferred down payments as set forth in your Payment Schedule.

(1 stintmum Finance Charge. You agree to pay a minimum finance change of

$ N/A Hf you pay this Contract in full before we have
eamed that much in finance charges.

 

 

RY. o

oe FT AN eek the oma e Nbatfewe Paoasmas Mendis Pada nay
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 7 of 37

 

 

The Agreement is part of thls Contract. The
Agreement will no longer control after the assignment is accepted. If there are any
Conflicts between the terms of the Agreement and the Contract, the terms of this Contract
will apply.

ltemization of Amount Financed

 

 

 

 

 

 

 

 

 

a. Cash Price of Vehicle, ete. (incl. sales tax of
$ 776 .@5 ¢ 9275.05
b. Trade-in allowance $ N7A
c. Less: Amount owing, paid to (Includes k):
$ N/A

d. Net trade-in (b-c; if negative, enter $0 here and enter
the amount on line k) $ 8.60
@. Cash payment $_ 1,009.00
f. Manufacturer's rebate $ N/A
g. Deferred down payment $ N/A
h. Other down payment (describe) ee

‘$ N/A
1. Down Payment (dtetf+g+h) g 1,000.00
j. Unpaid balance of Cash Price (2+) $__8.275.05
k. Financed trade-in balance (see line d) $ N7A
|. Paid to public officiats, including filing fees $ 4 OD

m. Insurance premiums paid to insurance company(ies) ¢ N7A

 

 

 

 

 

 

 

Allstate Yervice Lontact 2 $ peso bo
© tH p ef IS 4 $ , °*
p. $ Sta
q. $ a
r. $ N/A
& $ N/A
t $ N7A
U. $ N7A
v. Total Other Charges/Amts Paid (k thru u) $ 7° vi
w. Prepaid Finance Charge $ 44 976 96
x. Amount Financed (}+v-w) $

 

We may retain or receive a portion of any amounts paid to others.

Insurance Disclosures

Credit insurance. Credit life and credit disability (accident and health) are not required to
obtain credit and are not a factor in the credit dacision. We will nat provide them uniess
oa ory yeu ely tor cnvot Wace ce ean, wo wl
Obtain if for you (if you q coverage). We are quoting only the coverages
you have chosen fo purchase.

 

 
   

 

 

 

 

 

 

HUUrHfLotnuiily USUIOSUTG. YOU iSO agree 0 pay any adaitional amounts eccording to
the tenne and conditions of this Contract.

Down Payment. You also to pay or apply to the Cash Price, on or before the date
of this Contract, any cash, (navel he Cash ica ono bet tad
Amount Financed.

[J You agree to make deferred down payments as set forth in your Payment Schedule.
C1 minimum Finance Charge. You agree to pay a minimum finance charge of

s_____8/A__ityoupay this Contract in full before we have
eamed that much in finance charges.

13 Apply Kansas UCC. Athough the Kanses Unifonn Consumer Creuit Code may
not otherwise apply, you agree with us that this Contract is a consumer credit transaction,
and therefore, itis subject to the Kansas UCCC, including the permissible rates and

charges.
Fi : ar - f E ai j
Additional Frotections: | ed 4 |

Ai iz) i i
You may buy any of the fottowing voluntary protection plans. They are not required
to obtain credit, are not a factor in the credit decision, and are not a factor In the
terms of the credit or the related eale of the Vehicle. The voluntary protections will
not be provided unfess you sign and agree to pay the additional cost.

Your signature below means thal you want the described item and that you have recelved

 
     

 

 

 

Service Contract

Tern 24 MOS / 24,000 MILES
Price $_2,599.@0

Coverage Allstate Service Contact
£4) Gap Watver or Gap Coverage

Term 36 MOS

Price $ 699. Oe

Coverage EQUI=PRO_GAP-

 

 

 

 

10/24/17

 

 

Date
10/24/17

 

Date
10/24/17

 

 

 
 

Signature Here pest hea it Hi ogi |
The Annual Percentage Rate may be negotiable with the
Seller. The Seller may assign this Contract and retain its

right to receive a part of the Finance Charge.

STIS ear el

 

 

10/24/17

  

 

 

Dato

 

fe:
NOTICE TO CONSUMER. 1. Do not sign this egreement before you read it. 2. You

 

aro entitied to a copy of this agreement. 3. You may prepay the unpald batance at

Semeenentieeee seedhene meetin wenem te mernme net ie wanda mapas
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 8 of 37

 
   

Insurance Disclosures

* Credit Insurance. Credit life and credit disablity (coldent pe¢, health) are not required to
obtain credit and are not a factor in the credit decision. We___jot provide them unless

you sign and agree to pay the additional premium. If you wanr such insurance, we wil

obtain it for you (if you qualify for coverage). We are quoting below only the coverages

you have chosen fo purchase.

oo 7 .

Single | j Joint

Premium ee
insured

Credit Disability

see Cl

Term

 

 

 

 

 

By: bos

Propesty insurance. You must insure the Property. You may purchase the required
insurance from any insurance company you choose or provide it through en existing
policy owned or controlled by you, if the insurance and insurance company are
reasonably to us. The collision coverage deductible may not exceed

$ n/a . f you get insurance from or through us you wil pay
$ for of
coverage.

This premium is ¢eigytated as follows: N/A

Cs Deductible, Colision Cov. $n rg
Os Deductible, Comprehensive $ N/A

      
 
 
 

 

   

The Annual Percentage Rate may be negotiable with the
Seller. The Seller may assign this Contract and retain its
right to receive a part of the Finance Charge.

ta : eel ie ' ‘i fi i by
Signatures | 4 aa i ae j

     

 

 

10/24/17

 

 

Date

 

Lc

NOTICE TO CONSUMER. 1. Do not sign this agreement before you read It. 2. You
are entitied to a copy of this agreement. 3. You may prepay the unpaid balance at _

any ime without penalty. :
By signing below, you agree to the terms of this Contract. Y ragelved a copy of his
ontract and Ci 8 bad BviCn il sefose Yu signed ~.

              
   

\

Date
6/24/17

 

Date
1@/2A/t7

 

([] Fire-Theft and Combined Additional Cov. ¢ N/A

0 $

Liability insurance coverage for bodily Injury and motor vehicle damage caused to
others Is not Included in this Contract unless checked and indicated.

(C1 singte-nterest insurance. You must purchase single-intres insurance as pat of
this sale transaction. You may purchase the coverage from a company you choose that is
reasonably acceptable to us. You may also provide the insurance through an existing
policy. If youfliyjithe coverage from or through us, you will pay

$ for of coverage.

Sales Agreement

Payment. You growep to pay us the principal emount of
$49 95 _ pls finance charges accruing on the unpaid
balance at the rate of % per year from the date of this Contract

 

  
    

the Assignee, phone

 

Retal Installment Contract-KS Not for use In trensactions secured by a dwelling.
‘Wolters Kluwer Financial Services © 1996, 2010

   

Note. #f the primary use of the Vehicle Is non-consumer, this Is net a consumer
Contract, and the following notice does not apply. NOTICE. ANY HOLDER OF THIS
CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES

= LS ot
LEAD RENNES SERV ECES; T tte

Assignment. This Contract and Security Agreement is assigned to ——TSISSTI=1IS

 

sqreement made between the Seller end Assignee. L_] under the terme ofthe Assignment by Sefer section on page 2. L_] This Assigament is made with recourse,
Seller

Ln ance ¢ eet = ne ney aaa ae Hp edna te

Date

 

 

 

 

_This assignment is made L_] under the terms of a separate

10/24/17
Date

 

   

By:

 

RSSIMVLF-KS 10/31/2010
Page 1 of 2

 
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 9 of 37

Additional Terms of the Sales Panne

Definitions. “Contract” refers to this Retail Instaliment Contract end Security Agreement.
The pronouns ‘you” and ‘your’ refer to each Buyer signing this Contract, and any

guarantors, jointly and individually. The pronouns “we", “us” and “our” refer to the Seller
and any entity to which it may transfer this Contract. “Vehicle”means each motor vehicle

 

Gescribed in the Description of Property section. “Property” means the Vehicle and all
other property described In the Description of Property and Additional Protections
sections,

Purchase of Property. You agree to purchase the Property from us, subject to the terms
and conditions of this Contract. Seller will not make any repairs or additions to the Vehicle
except as noted in the Description of Property section.

You have bsen given the opportunity to purchase the Property and described services for
the Cash Price or the Total Sale Price. The “Total Sale Price” ts the total price of the
Property if you buy it over time.

General Terms. The Total Sele Price shown In the Disclosure assumes
that all will be made as scheduled. The actual amount you will pay will be more
if you pay late and less if you pay early.

We do not intend to charge or collect, and you do not-agree to pay, any finance charge or
fee that is more than the maximum amount permitted for this sale by state or federal law.
Hyou pay a finance charge or fee that exceeds that maximum amount, we wil first apply
the excess amount to reduce the principal balance and, when the principal has been paid
in full, refund eny remaining emount to you.

You understand and agree that some payments to third parties as a part of this Contract
may involve money retained by us or paid back to us as commissions or other

You agree that the Property will not be used as a dwelling.

Prepayment. You may prepay this Contract in full or in pert at any time. See Minimum
Finance Change section. Any partial prepayment will not excuse any later scheduled
payments. If we get a refund of any uneamed insurance premiums thet you paid, you
agree that we may subract the refund from the amount you owe, unless otherwise
provided by law.

Battoon Payment. if any scheduled payment is mere than twice as large as the averege
of your earlier scheduled payments, you may refinance that payment when due without
penalty. The terms of the refinancing will be no jess favorable to you than the original
terms of this Contract. This provision does not apply if we adjusted your payment
schedule to your seasonal or Irreguiar Income.

insufficient Check Service Charge. if you give us an insufficient check in payment of
this Contract, you agree to pay a service charge to tha extent permitted by law. This
service charge will be $10.00 or, if we give you any notice of demand in the manner
required by law, $30.00.

Governing Law and interpretation. This Contract is governed by the law of Kansas and
applicable federal law and regulations.

if any section or provision of this Contract is not enforceable, the other terms will remain
part of this Contract. You authorize us to correct any clerical error or omissions in this
Contract or in any related document.

Name and Location. Your name and address sat forth in this Contract are your exact
legal name and your principal residence. You will provide us with at least 30 days notice
before you change your name or principal residence.

Telephone Monitoring and Calling. From time to time you agree we may monitor and
record telephone calls made or received by us or our agents regarding your account to
assure the quality of cur service. In order for us to service the account or to collect any
amounts you may owe, and subject to applicable law, you agree that we may from time to
time make calls and send text messages to you using prerecorded/artificlal voice
messages or through the use of an automatic dialing device at any telephone number you
provide to us in connection with your account, including a mobile telephone number that
Could result In charges to you.
Default. You will be in defauit on this Contract if any one of the following occurs (except
88 prohibited by taw):

@ You fail to make a payment as required by this Contract.

@ The prospect of payment, performance, or realization of the Property is significantly

if you default, you agree to pay our court costs, attomeys’ fees end reasonable expenses

incurred in realizing on the Property securing this Contract. The costs of collection will not

include costs that were Incusred by a salaried employee of ours, will not include recovery

of both attomeys’ fees and collection agency fees and will not be in excess of 15% of the

unpaid debt after defauit.

W570 A OCHRE 1 Sty OF YoU, em eC cur emeN SONA ey

or all of you.

Romedies. If you are In default on this Contract, we may exercise the remedies provided

by law and this Contract after we give you any notice and opportunity to cure your defauit

that the law requires. Those remedies include:

@ After we give you any nofice and opportunity to cure your default that the law

requires, we may require you to immediately pay ue, subject to any refund required

tree onset

 

RECOVERY nerewnoed re DEBTOR SHALL NOT EXCEED AMOUNTS PAID
BY THE DEBTOR HEREUN!

Ifyou are buying a used vehicle: The Information you see on the window form for
this vehicle Is part of this contract. information on the window form overrides any
contrary provisions in the contract of sale.

Sf compra un vehiculo usado: La Informacién que ve adherida en [a ventanilla
forma parte de éste contrato. La Informacién contenida en ef formulario de fa
ventanilla prevalece por sobre toda otra disposicién en contrario Incluida en el
contrato de compraventa.

 

Third Party Agreement

Wa hs secon only, "You" mises Gry he parson elgnng he secon,

By signing below you agree to give us a security interest in the Property described in the
of Property section. You also agree te the terms of this Contract except that

you will not be Bable for the payments it requires. Your interest in the Property may be

used to satisfy the Buyer's obligation. You agree that wa may renew, extend or change

this Contract, or release any party or Property without releasing you from this Contract.

We may take these steps without notica or demand upon you.

You acknowledge recelpt of a completed copy of this Contract.

 

By: Date

 

ar onto by Seller

Seller sols and asegne thie Retal instalment Contract and Secutty Agreement,
(Contract), to the Assignee, its successors and assigns, including all Its rights, title and
interest in this Contract, and any guarantee executed in connection with this Contract.
Seller gives Assignee full power, either in Its own name or in Seller's name, to take all
fegal or other actions which Seller could have laken under this Contract.

(Separate Agreement. If this Assignment Is made “under the terms of a separate
agreement" as Indicated on page 1, the terms of this assignment are described In a
separate writing(s) and not as provided below.)

Seller warrants:

@ This Contract represents a sale by Seller to Buyer on a time price basis and not on
acash basis,

@ The statements contained in this Contract are true and correct.

@ The down payment was made by the Buyer in the manner stated on page { of this
Contract and, except for the application of any manufacturer's rebate, no part of the
down payment was loaned or paid to the Buyer by Seller or Seller's representatives.

@ This sale was completed in accordance with all applicable federal and state laws
and regulations.

@ This Contract is valld and enforceable In accordance with its terms.

@ The names and signatures on this Contract are not forged, fictitious or assumed,
and are true and comect.

@ This Contract |s vested in the Seller free of all lens, is not subject to any claims or
defenses of the Buyer, and may be sold or assigned by the Seller.

@ Acompletely filled-in copy of this Contract was delivered to the Buyer at the time of

@ The Vehicie has been delivered to the Buyer in good condition and has been

accepted by Buyer.
@ Seller has or will perfect a security interest in the Property in favor of the Assignee.

If any of these warranties Is breached or untrue, Sellar will, upon Assignee’s demand,
purchase this Contract from . The purchase shail be in cash in the amount of the
unpaid balance (including finance changes) plus the costs and expenses of Assignee,
including attomeys' fees.

Selfer will indemnify Assignee for any loss sustained by it because of judicial set-off or as
the result of a recovery made against Assignee as a result of a claim or defense Buyer
has against Seller.

Seller waives notice of the acceptance of this Assignment, notice of nonpayment or
fnonperformance and notice of any other remedies available to Assignee.

Assignee may, without notice to Seller, and without affecting the lability of Seller under

this Assignment, compromise or release any rights against, and grant extensions of time
for payment to be made, to Buyer and any other person obligated under this Contract.

Unless otherwise indicated on page 4, this Assignment ts without recourse.

With recourse. If this Assignment is made “with recourse” as indicated on page 1,
Assignee takes this Assignment with certaln rights of recourse against Seller. Seller
agrees that if the Buyer defaults on any obligation of payment or performance under this
Contract, Selfer will, upon demand, repurchase this Contract for the amount of the unpaid
balance, including finance charges, due at that time.
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 10 of 37

could result im charges to you.
Default. You will be in defauit on this Contract if any one_of the following occurs (except
as prohibited by law):

@ You fail to make a payment as required by this Gx

@ The prospect of payment, performance, or realization of the Property is significantly

Hf you default, you agree to pay our court costs, attomeys' fees and reasonable expenses
Incurred in realizing on the Property securing this Contract. The costs of collection wil not
Include costs that were incurred by a salaried employee of ours, will not include recovery
of both attomeys' fees and collection agency fees and will not be in excess of 15% of the
unpaid debt after default.

If an event of default occurs as to any of you, we may exercise our remedies against any
of ail of you.

Remedies. If you are in default on this Contract, we may exercise the remedies provided
by law and this Contract after we give you any notice and opportunity to cure your default
that the law requires. Those remedies inctude:

@ After we give you any notice and opportunity to cure your default that the law
requires, we may require you to Immediately pay us, subject to any refund required
by law, the remaining unpaid balance of the amount financed, finance charges and
ail other agreed charges.

@ We may pay taxes, assessments, or other liens or make repairs to the Property if
you have not done so, provided we give you prior notice and a reasonable

to perform. We are not required to make any such payments or repairs.
You will repay us that amount when we tell you to do so. The amount will eam
finance charges from the date we pay it at the rate described In the Payment section
until paid in full.

@ After we give you any notice and opportunity to cure your default that the law
requires, we may require you to make the Property avaliable to us at a place we
designate that Is reasonably convenient to you and us.

Opportunity to cure your defautt that tbat the law

Take possgosion a the Croperty by lege process or
self-help, but in doing so we may not enter into a dwelling, use force
breach the peace.

@ We may then sell the Property and apply what we receive es provided by law to our
reasonable expenses and then toward what you owe us.

@ Except when prohibited by law, we may sue you for additional amounts if the
proceeds of a sale do not pay ail of the amounts you owe us.

By choosing any one or more of these remedies, we do not give up our right to later use
another remedy. By deciding not to use any remedy, we do not give up our right to
consider the event a default if it happens again.

You agree that if any notice is required to be given to you of sn intended sale or transfer
of the Property, notice Is reasonable If mailed to your last known address, as reflected in
our records, at least 10 days before the date of the intended sale or transfer (or such
other period of time as Is required by law).

You agree that we may take possession of personal property teft in or on the Property
securing this Contract and taken into possession as provided above. You may have a
fight to recover that property.

ere epee ee on electronic Secting devin, , you agree that we may use the device fo
Obligations Independent. Each person who signs this Contract agrees to pay this
Contract according to ts terms. This means the following:

@ You must pay this Contract even if someone else has also signed it.

@ We may release any co-buyer or guarantor and you will still be obligated to pay this

@ We may release any security and you wil still be obligated to pay this Contract.
@ [if we give up any of our rights, it will not affect your duty to pay this Contrect.

@ ifwe extend new credit or renew this Contract, it wil not affect your duty fo pay this

Warranty. Warranty information fs provided to you separately.

Security Agreement

Security. To secure your payment and performance under the terms of this Contract, you
give us a security Interest in the Vehicle, al accessions, attachments, accessories, and

equipment placed in or on the Vehicle and in all other Property. You afso assign to us and
give us @ security interest in proceeds and premium refunds of any Insurance and service
contracts purchased with this Contract.

Duties Toward Property. By giving us @ security interest in the Property, you represent

and agree to the following:

@ You will defend our interests in the Property against claims made by anyone else.
You will keep our claim to the Property ahead of the claim of anyone else. You wil
not do enything to change our Interest in the Property.

@ You will keep the Property in your possession and in good condition and repair. You
will use the Property for Its Intended and lawful purposes.

@ You agree not to remove the Property from the U.S. without our prior written
consent.

@ You wil not attempt to sell the Property, transfer any rights in the Property, or grant
anather lien on the Property without our orlor written consent.

 

AruUMYy BIIIEyD IEED,
ae clam ot rnccioy MUMMMNUnGs Abtince Oba teak oa cuter defense Buyer”
the result of a recovery t Assignee as a resutt of a claim or defense Buyer
has against Selfer.

Seller waives notice of the acceptance of this Assignment, notice of nonpayment or
nonperformance and notice of any other remedies available to Assignee.

Assignee may, without notice fo Seller, and without affecting the liability of Seller under
this Assignment, compromise or release any rights against, and grant extensions of time
for payment fo be made, to Buyer and any other person obligated under this Contract.

Uniess otherwise Indicated on page 1, this Assignment Is without recourse.

With recourse. If this Assignment Is made “with recourse" as indicated on page 1,
Assignee takes this Assignment with certain rights of recourse against Seller. Seller
agrees that If the Buyer defaults on any obligation of payment or performance under this
Contract, Seller will, upon demand, repurchase this Contract for the amount of the unpaid
balance, including finance charges, due at that time.
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 11 of 37

AN Siue! Urd OVUIIL B CGIUN ET A nappens again,

You agree that if any notice is required to be given to f an intended sale or transfer

of the Property, notice Is reasonable if malled to your 2 \wn address, as reflected in

our records, at feast 10 days before the date of the in s~/ Sale or transfer (or such

other pertod of time as is required by law).

You agree that we may take possession of personal property left in or on the Property

securing this Contract and taken into possession as provided above. You may have a

tight to recover that property.

Ifthe Property has an electronic tracking device, that we may use the device to

find the vehicle. a my

Obligations Independent. Each person who signs this Contract agrees to pay this

Contract according to its terms. This means the following:

e You must pay this Contract even if someone else has also signed It.

e Wo may release any co-buyer or guarantor and you wil sfil be obligated to pay this
Contract.

We may release any security and you wil stil be obligated to pay this Contract.
If we give up any of our rights, it will not affect your duty to pay this Contract.
if we extend new credit or renew this Contract, it wil not affect your duty to pay this

Warrenty. Warrenty information Is provided to you separately.

Duties Toward Property. By giving us a security interest in the Property, you represent
and agree to the folowing:
e You will defend our interests in the Property against claims made by anyone else.
You will keep our claim to the Property ahead of the claim of anyone else. You will
not do anything to change our interest in the Property.
e You will keep the Property in your possession and in good condition and repair. You
wil use the Property for its intended and tawtul purposes.
e You agree not to remove the Property from the U.S. without our prior written
consent.

e You will not attempt to sell the Property, transfer any rights in the Property, or grant
another Han on the Property without our prior written consent.

e You will pay all taxes and assessments on the Property as they become due.

e ‘You will notify us with reasonable prompiness of any loss or damage to the
Property.

e You will provide us reasonable access to the Property for the purpose of inspection,
Our entry and inspection must be accomplished lawfully, and without breaching the
peace.

Agreement to sbi aeee To the extent permitted by law, you agres to provide
Property Insurance on Property protecting against loss and physical damage and
Subject fo a maximum deductible amount indicated in the Insurance Disclosures section,
OF 2s wo wil otherwise require. You will name us as loss payee on any such policy.
Generally, the loss payee Is the one to be paid the policy benefits in case of loss or
damage to the Property. In the event of loss or damage to the Property, we may require
additional security or assurances of payment before we allow insurance proceeds to be
used to repair or replace the Property. You agree that if the ineurance proceeds do not
Cover the amounts you stil! owe us, you will pay the differance. You will keep the
insurance in full force and effect unti this Contract is paid in full.

Hf you fail to obtain or maintain this insurance, or name us as loss payee, we may obtain
Insurance to protect our interest in the Property, provided we give you prior notice and a
reasonable opportunity to perform. This insurance may be written by a company other
than one you would choose. It may be written at a rate higher than a rate you could obtain
if you purchased the property insurance required by this Contract. We will add the
premium for this insurance to the amount you owe us. Any amount we pay will be due

. This amount will eam finance charges from the date paid at the rata
described in the Payment section until paid in full.
Gap Waiver or Gap Coverage. In the event of theft or damage to the Vehicle that results
in @ total loss, there may be a gap between the amount due under the terms of the
Contract and the proceeds of your insurenca settlement and deductibles, You are Hable
for this difference. You have the option of purchasing Gap Welver or Gap Coverage to
Cover the gap liablity, subject to any conditions and exclusions in the Gap Waiver or Gap
Coverage agreements,

Note. if the primary use of the Vehicle Is non-consumer, this is not a consumer
contract, and the following notice does not apply. NOTICE. ANY HOLDER OF THIS
CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR
SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF.

Retail for use in secured
instalment Contract-KS Not use in transactions by a dwelling.
Wolters Kluwer Financial Services @ 1988 2n1n

 

©

RSSIMVLF-KS 10/31/2010
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 12 of 37

2yA 224

MAIR,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GAP Addendum | tion (GAP) Addendum (Addend ends the Financing C ct.
This GAP Addendum ts between the Coton Bortower (Yoo Year and the Dealericreditor (We, Us, or Our), v1 -00215495
or if assigned, with the assignee.

CustomerBorrower DesleriCredkor

MIRACLE L THOMPSON Eddy's Ford Of Augusta

Address Adkdiress

311 OAK #2 STREET 9955 SW Diamond Rd

City State ap Cty State tp
NEWTON KS 67114 [Augusta KS 67010
Phono eMail Phone Contact
316-227-0010 Thad Cook

Covered: Year Make Model VIN APR% Primary insurance Dedus sitie
While 2009 DODGE JOURNEY R/T —secoervesti0053 19.95 $0.00

Date af Financing Contract Total Down Payment Lenderffinanctal institution

10/24/2017 5 LEAD FINANCIAL SERVICES, LLC

Address
114 N. WEST ST.

MSRP/RADA Amount Financed City State Bp

$8,991.00 $11,976.05 WICHITA KS 67203-0000
PurchaseiCan Cost Your Charge for GAP Addendum Phone Contact

$8,499.00 $699.00 316-943-1000

38 _tetmof GAP _ 38 __termol Financing Contract __.___ Balloon Contract Viton tease

Finance Benefit Limit %: 150% Marimumn Term of GAP: 84 wos. | Min 105 382 | For Administrative Purposes CLASS: =

 

 

 

You have voluntarily elected to purchase this Addendum which amends Your Financing Contract. This Addendum is not considered insurance and does not
take the place of insurance on the Covered Vehicle. You are respensible for Insurance required by the Financing Contract or applicable state law. You are
responsible for handling ail notifications or insurance claims that are required to be filed with Your Primary Carrier.

In the event of a Constructive Total Loss to the Covered Vehicle, the GAP Amount will be Waived pursuant to all of the terms and conditions of this Addendum.
You will remain responsible for payment of any items not included in the GAP Amount.

All Benefit requests must be submitted and required documentation provided to the GAP Administrator within ninety (90) days of settlement from
an insurance carrier; or if no insurance coverage is in effect on the Date of Loss, within ninety (90) days of the accident, theft or discovery of loss. No
GAP Amount will be Waived if the Benefit request is not submitted and required documentation provided within these stated time periods. BENEFIT
REQUEST PROCEDURES: In the event of a Constructive Total Loss, You must provide a copy of all the following, if applicable, to the GAP Administrator shown
below. 1. Vehicle valuation statement; 2. Estimate of damage; 3. Insurance settlement check; 4. Automobile insurance policy declaration page; 5. Original Financing
Contract including this Addendum; 6. Payoff from the Lender as of the Date of Loss; 7. Loan history; 8. Accident/police report; 9. Fire report (if applicible); and/or 10.
Any additional reasonable documentation requested by the Dealer/Creditor or the GAP Administrator to include, but not limited to, a swom procf of loss, and/or
examination under oath.

YOU MAY PURCHASE THIS ADDENDUM ONLY AT THE TIME THE FINANCING CONTRACT IS ORIGINALLY EXECUTED. BY YOUR SIGNATURE BELOW, YOU
ACKNOWLEDGE AND AGREE THAT YOUR ACCEPTANCE OF THIS GAP ADDENDUM IS VOLUNTARY AND IS NOT REQUIRED IN ORDER FOR YOU TO OBTAIN
CREDIT, DOES NOT IMPACT YOUR ABILITY TO OBTAIN ANY PARTICULAR OR MORE FAVORABLE CREDIT TERMS, AND HAS NO EFFECT ON THE TERMS OF
THE RELATED SALE OF THIS COVERED VEHICLE. The GAP Amount may decrease over the term of Your Financing Contract and may not extend for the
full term of Your Financing Contract. You may wish to consult an alternative source to determine whether similar Benefits may be ofitained and at
what cost. You acknowledge that this Addendum supersedes any other representations made. {f You purchase this Addendum from this Dealer/Creditor, You
understand that the Dealer/Creditor may retain afl or a portion of the charge paid by You. This Addendum includes a binding arbitration clause. You acknowledge
that you have read and understand the entire Addendum and its terms and conditions which may reduce or prevent you from receiving all or part of
the Benefits due under this Addendum.

& Yes, | accept this GAP addendum and its terms and Conditions.

   

 

 

DEALER/CREDITOR
ttle ‘ print name ~
° REPORT YOUR CONSTRUCTIVE TOTAL LOSS TO THE
GAP ADMINISTRATOR:
Eaui-orc Oak sevien Betic
P.O. Box 3338

Oak Brook, IL 60522-3338
877-211-7750

Financial institution: Pink

FP2891 O4197-GAP1SO
Page 1

Admunisuator: White Seller: Yellow Customer: White
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 13 of 37

You have the unconditional right to cancel this optional Addendum for a refund/credit of the unearned portion of the charge
for this Addendum at any time. {f any cancellation occurs within thirty (30) days of the Addendum purchase, You will receive a full refund/
credit of the Addendum cost. After thirty (30) days, a refund/credit of the Addendum cost will be calculated by the pro rata met.od, or by the
refund method as may be required by state or federal law, less a $50.00 cancellation fee. All refund amounts will be returned to the Lender/Financial
institution, unless proof of total payoff of the Financing Contract is provided by You. if You choose to cancel this Addendum, You must request a
refund/credit, from the Dealer/Creditor, in writing, at the address shown above. {f You do not receive the refundicredit within sixty (60) days of notice
of cancellation/termination, contact the GAP Administrator shown above to assist You in obtaining any refund due.

ASSIGNMENT. This Addendum will remain a part of the Financing Contract if the Financing Contract or lease is assigned, sold or transferred by the Dealer/
Creditor.

TERMINATION OF ADDENDUM _ This Addendum will terminate on the date Your Financing Contract is scheduled to terminate and no refund wi'l be due.
A refund may be due if the Addendum terminates for reasons including but not limited to: 1. Payment in full of the Financing Contract; 2. Expiration of any
redemption period following the repossessicn or surrender of the Covered Vehicle; 3. In the event of a Constructive Total Loss or theft of the Covered Vehicle;
or 4. The date the Financing Contract is refinanced. You must request a refund, in writing, except where prohibited by law, from the Dealer/Creditor for any
terminating event.

DEFINITIONS

Actual Cash Value (ACV) —The retail value of the Covered Vehicle, on the Date of Loss, as listed in a national! or regional guide, such as Naticnal Automobile
Dealers Association (NADA) or, at the GAP Administrator's discretion, the GAP Administrator may use an equivalent national or regional guide for the territory in
which the Covered Vehicle is principally garaged. For a Covered Vehicle which has no retail value available, or is located in territories where NADA ran equivalent
national or regional guide is not customarily used, ACV will be determined using the best information available to the GAP Administrator, which accurately reflects
es retail value of the Covered Vehicle and is customarily used as the basis for establishing ACV for a Covered Vehicle in the territory of the Covered Vehicle's
jocation.

Benefit + The amount which the Deafer/Creditor is obligated to Waive under the definition of GAP Amount and pursuant to alt of the terms and conditions of this
ndum.

Constructive Total Loss —A direct and accidental loss of or damage to Covered Vehicle, which meets one of these criteria: 1. the total cost to repuir the Covered
Vehicle is greater than or equal to the ACV of the Covered Vehicle immediately prior to the Date of Loss; or 2. the Covered Vehicle is stolen ancl ‘s not recovered
within thirty (30) days from the date a police report was filed, and an insurance carrier declares the Covered Vehicle a Constructive Total Loss. In the case there
is no primary insurance coverage, the Covered Vehicle must be avaifable for the GAP Administrator's inspection or appraisal te determine if the Covered Vehicle
is a Constructive Total Loss. You will not be held responsible for any inspection cost. if the Covered Vehicle is not available for inspection or aporaisal the GAP
Amount will not be Waived except when the Constructive Total Loss is due to unrecovered theft and a police report has been filed. in the event of a theft where
the Covered Vehicle is recovered and returned to the Customer/Borrower after thirty (30) days, any GAP Amount that has been Waived shall be returned to the
Lender/Financial Institution.

Covered Vehicle - Any four-wheel private passenger automobile, van, or light truck, as described in the Financing Contract, utilized for personal purposes and
which is not otherwise excluded from coverage within this Addendum.

Customer/Borrower (|, You or Your) — The person(s) named in the Financing Contract receiving a Financing Contract from the Lender/Financia‘ institution.
Date of Loss ~ The date on which the Covered Vehicle is stolen or incurs physical damage that is severe enough to constitute a Constructive Total Loss.
Dealer/Creditor - The entity originating the Financing Contract and who may assign, sell or transfer the Financing Contract to a Lender/Financial institution.

Delinquent Payment - Any payment, which is paid after the due date stated in the Financing Contract. The Delinquent Payment will be determined as of and
timited to amounts past due on the Date of Loss.

Finance Benefit Limit - The Manufacturer's Suggested Retail Price (MSRP) for new vehicles or the NADA retail value for used vehicles multiplied hy the Finance
Benefit Limit percentage as stated in this Addendum.

Financing Contract — the financing agreement, foan agreement, retail installment contract, or lease agreement, between the Customer/Borrower and the Dealer/
Creditor. Such agreement may be assigned, transferred to or purchased by a Lender/Financial Institution for the purchase or lease of the Covered Vehicle.

GAP Administrator - The entity designated by the Dealer/Creditor to perform administrative services for this Addendum.

GAP Amount - The GAP Amount is the difference between the Net Payoff on the Date of Loss and the Primary Carrier settlement but not to exceed $50,000.

The GAP Amount includes the amount of Your physical damage deductible on the Primary Carrier's policy up to $1,000. In the event there is no Primary Carrier

coverage in effect on the Date of Loss, or the Primary Carrier denies coverage or is declared insolvent, or if the Primary Carrier policy limits ave less than the

Actual Cash Valve of the Covered Vehicle, the Lender/Financial Institution will only Waive the difference between the Net Payoff as of the Date of Loss and
e Actual Cash Value.

Lender/Financial institution - The entity to whom the Dealer/Creditor assigns, sells, or transfers the Financing Contract.

Net Payoff — The amount, as of the Date of Loss, as represented by the portion of the Customer/Borrower’s unpaid balance according to the original payment
schedule of the Financing Contract that is secured by collateral pursuant to all of the terms and conditions of this Addendum. The Net Payoff coes not include
any uneamed finance charges; lease or Financing Contract charges; late charges; any Delinquent Payments; deferred payments; uncollected service charges;
refundable prepaid taxes and fees; disposition fees; termination fees; penalty fees; the recoverable portion of financed insurance charges; or the reccverable portion
of financed amounts for unearned insurance premiums or refundable charges (including, but not limited to credit life, vehicle service contracts warranties and
guaranteed asset protection charges) that are owed by the Customer/Borrower on the Date of Loss; and amounts that are added to the Financing Contract
balance after the inception date of the Financing Contract. On a Financing Contract or lease that does not have Uniform Monthly Payment term:, unless Balloon
or Lease is checked on the front of the Addendum, for the full period of the Financing Contract, the Net Payoff amount will be determined as if all payments were
distributed evenly on a monthly basis, over the full term of the Financing Contract, and using the original amount financed, interest rate and mont‘ily payment. In
the event the amount financed exceeds the Finance Benefit Limit at inception date of the Addendum, the Net Payoff will be reduced by the percentage the original
amount financed « exceeds the Finance Benefit Limit. If the Financing Contract exceeds the Maximum Term of GAP. the Net Payoff will be calculated using the
jaximum Term of GAP.

Primary Carrier - The insurance company that is selected by the Customer/Borrower to provide physical damage coverage on the Covered Vehicle; or provides
liability coverage to any individual who has caused Your vehicle to incur a Constructive Total toss. for the purposes of this Addendum, insurance that is forced

FP2891 0417-GAP1IS0
Page 2
placed, after the Date of Loss, is not conse nay Carrier.

Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 14 of 37

O

e

Self-financed ~ A loan/financing centract/lease that is funded and retained by the selling dealer or an affiliate.

Settlement Date - The date the insurance carrier issues payment for the Customer/Borrower’s Covered Vehicle for the Constructive Total Loss.
Uniform Monthly Payment - installment payments that are equal in amount, except first and final payment, and are due at equal monthly intervat..
Waive - The cancelling of a debt due on Customer/Borrower's Financing Contract pursuant to all of the terms and conditions of this Addendum.

EXCLUSIONS.

A)

1.
2.

~e © NOws

11.

8)

~

pana

Benefits shall not be provided upon the occurrence of a Constructive Total Loss:

when a date of loss is prior to the date of the Addendum.

for any amounts deducted from the insurance carrier's settlement due to wear and tear, prior damage, unpaid insurance premiums, salvage, tov,ing and storage
and other condition adjustments.

toa vehicle used for commercial purposes including but not limited to transportation of persons or property for hire, compensation, profit, or in the furtherance
of a commercial enterprise which indudes but is not limited to one or more of the following: 1. a business name is permanently displayed or the vehicle; 2.
vehicle is declared or deducted on federal income tax as a business vehicle; and 3. the primary insurance for the vehicle is a Business Auto Policy or Commercial
Vehicle Policy. Share-the-expense car pools are not considered a commercial purpose.

when a Constructive Total Loss occurs during or after confiscation of Covered Vehicle by a government body or public official.

when a Constructive Total Loss is caused by theft, where an accident/police report has not been filed.

when a Constructive Total Loss is a result of being operated, used, or maintained in any race, speed contest, or other contest.

when a Constructive Total Loss occurs during or after the Covered Vehicle has been repossessed by a Lender/Financial institution or placed in the Lender!
Financial Institution's or its employee's or agent’s possession.

when a Constructive Total Loss results directly or indirectly from any fraudulent, deceptive, illegal, or criminal act by You, whether acting alone or in collusion
with others,

when a Constructive Total Loss may reasonably be expected to result from intentional or criminal acts of a Customer/Borrower or their permissive user
while committing a felony, including but not limited to DU/DWI, or while seeking to elude lawful apprehension or arrest by a law enforcement official. No GAP
Amount will be Waived until the charge has been dismissed or adjudicated not guilty.

when a Constructive Total Loss occurs prior to a final Financing Contract approval.

unless a Constructive Total Loss occurs within: 1. the United States of America, its territories or possessions; 2. Canada; or 3. being transport>d between any
of the previously stated.

Benefits shall not be provided for the following items:

when the Customer/Borrower purchased coverage after the effective date of the Financing Contract.

the following vehicles which are excluded from coverage: any vehicle in excess of 12,500 Ibs GVWR, Daewoo, Bentley, Lamborghini, Lotus, Maserati, Ferrari,
Rolls Royce, Yugo, Aston Martin, RV's, boats, ATV's, snowmobiles, motorcycles, and trailers. °

for any vehicle with a salvage or rebuilt title as of the effective date of the Finance Contract, or for which title has been changed or re-issued as salvage or
rebuilt prior to the Date of Loss.

to special carpeting, furniture, bars, audio, video, or data equipment, cooking and sleeping facilities, customized paint, or any equipment installed to overcome a
physical handicap, trailers, special commercial usage optional equipment, accessories and body components. This exclusion does not include: factory approved
conversion packages and dealer installed options usually included in used car value guidebooks or attributable to standard or optional equipmert available from
the manufacturer of the Covered Vehicle.

a vehicle with a Manufacturer's Suggested Retail Price (MSRP) or NADA retail value of more than $100,000, or if the Amount Financed exceeds $100,000.

a Financing Contract or lease that is Self-Financed.

a vehicle classified as a lemon and has not been corrected,

a Financing Contract that requires the first payment to be made more than fifty-two (52) days from the date of the Financing Contract.

A Financing Contract or lease that is funded and retained by the selling Deafer/Creditor or an affiliate of the Dealer/Creditor untess the finencial institution
is authorized by the GAP Administrator to offer a GAP Addendum on a Financing Contract.

ARBITRATION. itis understood and agreed that the transaction evidenced by this Addendum takes place in and substantially affects interstate commerce. All disputes
between the parties are subject to binding arbitration, including disputes conceming the arbitrability of disputes, disputes related to the making or admunistration of this
Addendum, disputes regarding recovery of any Benefit or refund under this Addendum, and disputes arising out of or relating in any way to the sale or inarketing of this
Addendum. in the first instance, the parties agree to attempt to resolve any dispute through informal negotiation. The parties agree to contact each othe about a dispute
before initiating any legal action. if the parties are unable to resolve any dispute through informal negotiations, the parties agree to submit all disputes to arbitration
under the Commercial Arbitration Rules of the American Arbitration Association (AAA) in effect at the time the dispute arises. All preliminary issues of arbitrability of any
dispute will be decided by the arbitrator.

1.

The arbitration shall take place in Your county of residence unless another location is mutually agreed upon by the parties. The arbitration shall tate place before a
single arbitrator selected in accordance with the AAA Commercial Arbitration Rules, AAA rules and forms may be obtained and all claims shall be filed at www.adr.
org. or at any AAA office.

The cost of the arbitration proceeding, including the filing fee, shall be borne by Us. Each party must bear the cost of its own attorneys, experts, vitness fees, anc
other arbitration-related e:

It is understood and agreed that the arbitration shall be binding upon the parties. The parties acknowledge that they are waiving their right to :eek remedies in
court, including the right to a jury trial. YOU UNDERSTAND THAT YOU ARE AGREEING THAT IF A DISPUTE ARISES BETWEEN YOU AND US, YOU WILL NOT SUE US
iN COURT, YOU ARE NOT ENTITLED TO A JURY TRIAL ON ANY CLAIMS ARISING IN RELATION 10 THIS AGREEMENT, AND THAT AN ARBITRATOR WILL RESOLVE ANY
DIFFERENCES THAT MAY ARISE BETWEEN YOU AND US. The arbitrator shall be prohibited from awarding punitive, consequential, special, incidental, and exemplary
damages. The arbitrator may award a party only its actual damages and the arbitrator may award equitable relief induding injunctive relief. You agree not to
participate as a representative or member of any class of claimants proceeding against Us in a judicial forum or in an arbitral forum. An arbitretion award may
not be set aside in later litigation except upon the limited circumstances set forth in the Federal Arbitration Act, 9 U.S.C. §1 et. Seq. An award in a bitration will be
enforceable under the Federal Arbitration Act by any court having jurisdiction.

All limitations periods that would otherwise be applicable shall apply to any arbitration proceedings.

£02891 0417-GAP1S0
Page 3
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 15 of 37

O ©

if any portion of this Arbitration Provision is deemed invalid or unenforceable, the remaining portions of this Arbitration Provision sha'l nevertheless
remain valid and in force. In the event of a conflict or inconsistency between this Arbitration Provision and the other terms and conditions of this
Addendum or any prior agreement, this Arbitration Provision shall govern. This Arbitration Provision shall be governed by the Federal Arbitration Act.

FRAUD AND MISREPRESENTATION This Addendum is issued in reliance upon the truth of all representations made by You. A GAP Amount will not be
Waived as to any Financing Contract where You: 1. Intentionally concealed or misrepresented any material fact; 2. Engaged in fraudulent conduct; or 3. Made a
false statement relating to submitting a Benefit request. tf You have concealed or misrepresented any material fact(s) concerning this coverage, or in case of fraud,
attempted fraud, or the false swearing by affecting any matter relating to this coverage, whether before or after the Benefit request, this Addendurr may be voided
and all charges will be retumed. All refunds are the responsibility of the Dealer/Creditor.

STATE PROVISIONS |

Illinois: Exclusion AQ is amended as follows: “DUNDWI, or” is deleted.
Kansas, indiana, Louisiana, Missouri, New Mexico, Vermont and Wiscons p; The cancellation fee is not applicable.

Kansas: The EXCLUSIONS SECTION is amended by deleting exclusion A8. GAP coverage may not cancel or waive the entire amount owing at the time of
loss. “Actual Cash Value” as the value established by the primary insurance cartier, if there is no primary insurance coverage at the time of loss, the market value
of the vehicle will be determined by the NADA Official Used Car Guide or equivalent. If you have any questions or complaints contact the Office ofth2 State Bank
Commissioner, 700 S.W. Jackson #300, Topeka, KS 66603,(785)296-2266 or toll free 1-877-387-8523

Louisiana: Exclusion A2 is amended as follows: “wear and tear” is deleted.

Minnesota: You have the unconditional right to cancel this optional Addendum for a refund/credit of the unearned portion of the charge for this
Addendum at any time. If any cancellation occurs within thirty (30) days of the Addendum purchase You will receive a full refund/credit of the
Addendum cost, so long as no benefits have been provided. After thirty (30) days, a refund/credit of the Addendum cost will be calculated by the
pro rata method, or by the refund method as may be required by state or federal law, fess a $50.00 cancellation fee. All refund amounts will be
returned to the Lender, unless proof of total payoff of the Financing Contract is provided by You. If You choose to cancel this Addendum, You must
request a refund/credit, from the Dealer/Creditor, in writing, at the address shown above. If You do not receive the refund/credit within sixty (60)
days of notice of cancellation/termination contact the GAP Administrator shown above to assist You in obtaining any refund due. Terms defined in
this Amendment have the meanings set forth in your Addendum. This Amendment does not vary, alter, waive or extend any of the terms, conditions

or limitations of the Addendum to which this Amendment is attached other than as stated above. This Amendment is subject to the provisions of the:

Addendum to which it is attached except where amended by this Amendment.

Nebraska: This Addendum is not regulated by the Department of Insurance.

Tennessee; The cost of this Addendum is not regulated and You have the responsibility to determine whether the cost of this Addendum is reasonat le in relation
to the protection afforded by this Addendum.

Utah: This Addendum is subject to limited regulation by the Utah Insurance Commissioner and a complaint regarding this Addendum may be submitted to the
Commissioner at the Utah Department of tnsurance, State Office Building, Room 3110, Salt Lake City, UT 84114.

Vermont: We must assign, sell or transfer, within fifteen (15) business days, the Financing Contract to a Lender/Financial institution as defined :n subdivision
11101(32) of Title 8 or a credit union or entity licensed under subdivision 2201(a)(1) or (3) of Title 8 or this Addendum is void and You will receive a full refund of
the charges of this Addendum.

Washington; 1. Any refund of the purchase price for an Addendum that was included in the financing of the Covered Vehicle or vessel may be apj)lied by the
Lender/Financial Institution as a reduction of the overall amount owed under the Financing Contract, rather than applying the refund strictly to “he GAP charge
for this Addendum. 2. The Guaranteed Asset Protection Addendum is not credit insurance, nor does it eliminate the Customer/Borrower's obligaticn to insure the
Covered Vehicle as provided by laws of this state. Purchasing a GAP Addendum does not eliminate the Custamer/Borrower's rights and obligations under the
vendor single-interest and collateral protection coverage laws of this state. 3. The sentence “All preliminary issues of arbitrability of any dispute will be decided by
the arbitrator.” is deleted from the Arbitration section.

Wisconsin: 1. The Arbitration Provision is amended as follows: the following four sentences are deleted: a) “In the first instance, the parties agree tc. attempt to
resolve any dispute through informal negotiation.” b) “The parties agree to contact each other about a dispute before initiating any legal action.” ¢) “All pretimi-
nary issues of arbitration will be decided by the arbitrator.” and d) “The arbitrator shall be prohibited from awarding punitive, consequential, special, incidental,
and exemplary damages.” 2. Class Action or any other collective or representative claims are not prohibited under this Provision. If any partion of tris Arbitration
Provision is deemed invalid or unenforceable, the remaining portions of this Arbitration Provision will remain valid to the extent not prohibited by the Wisconsin
Consumer Act. 3. A cancellation refund within the first thirty (30) days will also include the amount of the applicable finance charge. 4. TERMINATION OF AD-
DENDUM section is amended as follows. The last sentence, “You must request a refund, in writing, except where prohibited by law, from the Dealer Creditor for
any terminating event.” is deleted. 5. The following sentence is deleted “You acknowledge that this Addendum supersedes any other representatior s made” and
is replaced with “This Addendum is intended to be the complete and final statement of the terms and conditions governing the relationship between You and the
Dealer/Creditor.”

 

FP289t 0497-GAPISO Page 4
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 16 of 37

C4ARBITRATION AGREEMEN_)

THIS AGREEMENT modifies and is part of that certain Retail Installment Agreement/Sales contract and other agreements
(hereinafter collectively referred to as “Contract”) entered into on by and between STEMENFQORR, oF auc
(hereinafter referred to as “Dealer”) and the person(s) whose signature(s) appear below (hereinafter referred to as “You”).

The term “Claim” means any claim, dispute or controversy of any nature (whether based upon contract or tort; common law or
equity), including initial claims, counter-claims, cross-claims and third party claims, arising from or relating to the Contract
including, but not limited to, the negotiation of the terms of the Contract, the negotiation, purchase, sale and financing of the
vehicle and any other products or services, the collection of amounts owed pursuant to the Contract and any relationships or
transactions that result from the Contract. Claim also includes any dispute or controversy regarding the applicability, validity,

and enforceability of this Agreement.

Any Claim, shall be resolved, upon the election of you or Dealer, by binding arbitration pursuant to this Agreement and the
applicable rules or procedures of the American Arbitration Association (“AAA”). If the AAA is unable, unwilling or ceases to
serve as an arbitration administrator, then such Claim shall be resolved under applicable rules or procedures of the National
Arbitration Forum, (800) 474-2371; www.arb-forum.com. The election to arbitrate may be made even if an action has been filed
in court, so long as judgment has not been entered. We agree not to invoke our right to arbitrate an individual Claim you may
bring in small claims court or an equivalent court, if any, so long as the Claim is pending only in that court. You can obtain rules

and forms from the AAA, (800) 778-7879; www.adr.org.

Any participatory arbitration hearing that you attend will take place in the state and country where you executed this agreement.
To the extent applicable, the fees and expenses paid by you will be dictated by the AAA’s Supplementary Procedures for
Consumer-Related Disputes. Otherwise on any Claim you submit, you will pay the first $125 of the filing fee. At your request,

we will pay the remainder of the filing fee and any other fees charged to you by the arbitration administrator up to a maximum of
$650.00, unless such fees are waived by the arbitrator administrator. If you are required to pay any additional fees to the
arbitration administrator, we will consider a request by you to-pay all or part of the additional fees. The parties shall bear the
expense of their respective attorney’s fees, except as otherwise provided by law. If a statue gives you the right to recover and of
these fees or the fees paid to the arbitration administrator, these statutory rights shall apply in the arbitration, notwithstanding
anything to the contrary contained herein. If the arbitrator issues an award in our favor, you will not be required to reimburse us
for any fees we have previously paid to the arbitration administrator or for which we are responsible, unless permitted by law

and the arbitrator so rules.

This arbitration agreement is made pursuant to a transaction involving interstate commerce and shall be governed by the Federal
Arbitration Act, 9 U.S.C § I, et seg. (the “FAA”). The arbitrator shall apply applicable substantive law consistent with the FAA
and provide written reasoned findings of fact and conclusions of law. The arbitrator’s award shall not be subject to appeal,
except as permitted by the FAA. Judgment upon the award may be entered in any court having jurisdiction.

No class action arbitration may be ordered and there shall be no joinder of parties except for joinder of parties to the same
Contract. If any portion of this Agreement i is deemed invalid or unenforceable under any law or statute consistent with the FAA,
it shall not invalidate the remaining portions of this Agreement. In the event of a conflict or inconsistency between the rules and
procedures of the arbitration administrator and this Agreement, this Agreement shall govern.

THE PARITES ACKNOWLEDGE THAT THEY HAD A RIGHT TO LITIGATE CLAIMS THROUGH A COURT
BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF EITHER PARTY ELECTS
ARBITRATION. THE PARTIES FURTHER ACKNOWLEDGE THAT DISCOVERY IS MORE LIMITED IN
ARBITRATION. THE PARTIES HEREBY KNOWINGLY AND VOLUNT.
LITIGATE SUCH CLAIMS IN A COURT BEFORE A JUDGE OR
EITHER PARTY.

   

 

 

Dealen-—~ C—~

ENDY'S FORD OF AUGUSTA
Date Buyer

 

 

10/24/17
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 17 of 37

© O

 

Dee Dee Sweet

From: Dee Dee Sweet

Sent: Wednesday, July 18, 2018 3:28 PM

To: ‘tony@lacroixlawkc.com’, ‘jgili@thompsonconsumerlaw.com'
Ce: Todd E. Shadid

Subject: Miracle Thompson - 2009 Dodge Journey

Attachments: 16158.pdf

Gentlemen:

The attached file contains Mr. Shadid's letter of this date to you regarding the above referenced matter.

Dee Dee Sweet

Secretary for Todd E. Shadid
Klenda Austerman LLC

301 N. Main St., Ste. 1600
Wichita KS 67202-4816
(316) 267-0331

-----Original Message-----

From: 15-Workroom

Sent: Wednesday, July 18, 2018 3:22 PM

To: Dee Dee Sweet

Subject: Scanned from a Xerox Multifunction Printer

Please open the attached document. It was sent to you using a Xerox multifunction printer.
Attachment File Type: pdf, Multi-Page

Multifunction Printer Location: Klenda Austerman

Device Name: 15th Workroom

For more information on Xerox products and solutions, please visit http://www.xerox.com
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 18 of 37

AMERICAN ARBITRATION ASSOCIATION®

DEMAND FOR ARBITRATION
CONSUMER ARBITRATION RULES

Complete this form to start arbitration under an arbitration agreement in a contract.

 

1. Which party is sending in the filing documents? (check one) YJ Consumer O Business

 

2. Briefly explain the dispute:

See attached complaint

 

3. Specify the amount of money in dispute, if any: $ 2,000 + attorney's fees and costs

 

4. State any other relief you are seeking:

Wi Attorney Fees M1 Interest Zi Arbitration Costs D Other; explain:

 

5. Identify the requested city and state for the hearing if an in-person hearing is held:

City: Newton

State: Kansas

 

6. Please provide contact information for both the Consumer and the Business. Attach additional sheets or forms as needed.

 

Consumer:

 

Name: Miracle Thompson

 

Address: 311 Oak St. Apt. 2

 

City: Newton

State: Kansas

 

Zip Code: 67114

 

Telephone: 316-227-0010

 

Fax:

 

Email Address: thompsonm0329@gmail.com

 

Consumer's Representative (if known):

 

Name: Anthony LaCroix

 

Firm: Lacroix Law

 

Address: 7406 W. 34th St. Ste. 810

 

City: Kansas City

State: Missouri

 

Zip Code: 64111

 

Telephone: 816-399-4380

 

Fax: 866-317-2674

 

Email Address: tony@lacroixlawke.com

 

 

Name: Ford of Augusta, Inc. dba Eddy's Ford of Augusta

 

Address: 10004 SW Hwy 54

 

City: Augusta

State: Kansas

Zip Code: 67010

 

 

Telephone: 316-775-3673

 

Fax:

 

 

Email Address:

 

 

American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
https://www.adr.org | AAA Customer Service 1-800-778-7879

EXHIBIT

i 2

 
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 19 of 37

DEMAND FOR ARBITRATION

AMERICAN ARBITRATION ASSOCIATION CONSUMER ARBITRATION RULES

 

Business’ Representative (if known):

 

Name: Todd E. Shadid

 

Firm: Klenda Austerman

 

Address: 1600 Epic Center, 301 N. Main St.

 

 

City: Wichita State: Kansas Zip Code: 67202

 

Telephone: 316-290-4644 Fax: 316-267-0333

 

 

Email Address: tshadid@klendalaw.com

 

 

Date:

 

 

7. Send a copy of this completed form to the AAA together with:

e Aclear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;
¢ The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules); and

¢ Acopy of the court order, if arbitration is court-ordered.
8.Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

To file by mail, send the initial filing documents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043.

To file online, visit www.adr.org and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together. When filing electronically, no hard copies are required.

 

Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of

the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you believe
that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.

 

 

 

American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
https://www.adr.org | AAA Customer Service 1-800-778-7879
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 20 of 37

AMERICAN ARBITRATION ASSOCIATION

In the Matter of Arbitration between

MIRACLE THOMPSON, )
)
Claimant, )
) Case No
vs. )
) COMPLAINT AND JURY
FORD OF AUGUSTA, INC. dba ) DEMAND
EDDY’S FORD OF AUGUSTA, )
)
Respondent. )
NATURE OF ACTION
1. Claimant, Miracle Thompson (“Claimant”), brings this action against

Respondent, Don Hattan Ford, Inc. dba Eddy’s Ford of Augusta (“Respondent”),
pursuant to the Truth in Lending Act, 15 U.S.C. § 1601 et seg. and its implementing
Regulation Z, 12 C.F.R. Part 226 (collectively “TILA”).
JURISDICTION AND VENUE

2. This Court has jurisdiction under 15 U.S.C. § 1640(e) and 28 U.S.C. §
1331.

3. Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b),
where the acts and transactions giving rise to Claimant’s action occurred in this

district.

l EXHIBIT

Poe
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 21 of 37

THE TRUTH IN LENDING ACT

4. The TILA “has been found uniformly to be remedial in nature and
thereby liberally and broadly construed in favor of the consumer.” Travis v. Trust Co.
Bank, 621 F.2d 148, 151 (Sth Cir. 1980); Gallegos v. Stokes, 593 F.2d 372, 376 (10th
Cir. 1979); Gardner & N. Roofing & Siding Corp. v. Bd. of Governors of Fed.
Reserve Sys., 464 F.2d 838, 841 (D.C. Cir. 1972); Hauk v. JP Morgan Chase Bank
USA, 552 F.3d 1114, 1118 (9th Cir. 2009).

5. The TILA is strictly enforced, and absolute compliance is necessary. Jn
re Porter, 961 F.2d 1066, 1078 (3d Cir. 1992) (“A creditor who fails to comply with
TILA in any respect is liable to the consumer under the statute regardless of the nature
of the violation or the creditor's intent.”); Mars v. Spartanburg Chrysler Plymouth,
Inc., 713 F.2d 65, 67 (4th Cir. 1983) (“To insure that the consumer is protected, as
Congress envisioned, requires that the provisions of the Act and the regulations
implementing it be absolutely complied with and strictly enforced.”); Grant v.
Imperial Motors, 539 F.2d 506, 510 (Sth Cir. 1976) (“[O]nce the court finds a
violation, no matter how technical, it has no discretion with respect to the imposition
of liability.”); see also Hamm v. Ameriquest Mortgage Co., 506 F.3d 525, 529 (7th
Cir. 2007); Purtle v. Eldridge Auto Sales, Inc., 91 F.3d 797, 801 (6th Cir. 1996);
Semar v. Platte Valley Fed. Sav. & Loan Ass’n, 791 F.2d 699, 704 (9th Cir. 1986);

Zamarippa v. Cy’s Car Sales, Inc., 674 F.2d 877, 879 (11th Cir. 1982).
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 22 of 37

6. “{S]trict interpretation of the TILA has largely been responsible for the
TILA’s success in achieving widespread compliance with its requirements.” Jn re
Brown, 106 B.R. 852, 857 (Bankr. E.D. Pa. 1989). Indeed, without strict compliance,
the TILA’s goals of standardized uniform disclosures would quickly be eroded. See
Reneau v. Mossy Motors, 622 F.2d 192, 195 (Sth Cir. 1980) (‘The technical
requirements of the TILA and Regulation Z must be strictly enforced if
standardization of terms, permitting meaningful comparisons of available credit by
consumers, is to be achieved.”).

7. Creditors must make TILA disclosures “clearly and conspicuously in
writing, in a form that the consumer may keep.” 12 C.F.R. § 226.17. Ifa creditor’s
disclosure is susceptible to more than one “plausible” interpretation, the creditor has
not complied with the TILA. See Handy v. Anchor Mortgage Corp., 464 F.3d 760,
764 (7th Cir. 2006); In re Porter, 961 F.2d 1066, 1077 (3d Cir. 1992).

8. This is because the “TILA neither requires nor encourages borrowers to
guess or to assume that a disclosure has a particular meaning.” Wright v. Tower Loan
of Mississippi, Inc., 679 F.2d 436, 445 (Sth Cir. 1982); see also Pennino vy. Morris
Kirschman & Co., 526 F.2d 367, 372 (Sth Cir. 1976) (“This court . . . is bound by the
intent of Congress to eliminate the necessity of assumptions on the part of the
consumer.”).

9. The clarity of a creditor’s disclosure is question of law, determined on

an “ordinary consumer” standard. Palmer v. Champion Mortgage, 465 F.3d 24, 28
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 23 of 37

(1st Cir. 2006); Smith v. Cash Store Mgmt., Inc., 195 F.3d 325, 327-28 (7th Cir.
1999); Edmondson v. Allen—Russell Ford, Inc., 577 F.2d 291, 296 (Sth Cir. 1978).
Because this standard is objective, what a given consumer knows or does not know is
immaterial when evaluating a creditor’s TILA disclosures. See Purtle, 91 F.3d at 800;
Semar, 791 F.2d 699, 704 (citing Huff v. Stewart-Gwinn Furniture Co., 713 F.2d 67,
69 (4th Cir.1983)).

PARTIES

10. Claimant, is a natural person who at all relevant times resided in the
State of Kansas, County of Harvey, and City of Newton.

11. Respondent is a Kansas corporation that at all relevant times was
engaged in the business of selling and financing motor vehicles.

12. At all relevant times, Respondent, in the ordinary course of its business,
regularly extended or offered to extend consumer credit for which a finance charge is
or may be imposed or which, by written agreement, is payable in more than four
installments, and is the person to whom the transaction which is the subject of this
action is initially payable.

13. Respondent is a “creditor” within the meaning of the Truth in Lending

Act, 15 U.S.C. § 1602(g) and Regulation Z, 12 C.F.R. § 226.2(17).
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 24 of 37

FACTUAL ALLEGATIONS

14. On or about September 23, 2017, Claimant visited Respondent’s
dealership to shop for an automobile to be used for personal, family or household
purposes.

15. Claimant selected a 2009 Dodge Journey (the “Vehicle”) and agreed to
purchase the Vehicle from Respondent.

16. To finance the purchase of the Vehicle, Claimant executed a separate
retail installment contract (the “Contract”) with Respondent, dated September 23,
2017.

17. During the discussions regarding the transaction, Respondent’s
employee stated to Claimant that she was required to purchase GAP coverage in order
for the financing for the Vehicle to be approved.

18. Claimant purchased GAP coverage for the Vehicle based upon
Respondent’s representations that it was required in order to obtain financing.

19. Claimant would not have purchased GAP coverage but for
Respondent’s representation that it was required to obtain financing.

20. The Truth in Lending Disclosure statement provided to Claimant in
connection with her purchase disclosed an “annual percentage rate” of 19.950%, a

“finance charge” of $4,366.71, and an “amount financed” of $11,976.05.
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 25 of 37

21. The “itemization of amount financed” disclosure reflects that Claimant
purchased GAP coverage at a price of $699.00 and that this amount was included in
the “amount financed.”

22. Upon information and belief, Respondent’s employee earned a
commission the GAP coverage that Claimant purchased.

23. | Upon information and belief, Respondent itself earned a profit in excess
of $200.00 on the GAP coverage that Claimant purchased.

COUNT I
VIOLATION OF 15 U.S.C. § 1638(a)(2)

24. Claimant repeats and re-alleges each and every factual allegation above.

25. The Truth in Lending Act instructs that the Finance Charge “includes
any charge payable directly or indirectly by the consumer and imposed directly or
indirectly by the creditor as an incident to or a condition of the extension of credit.”
15 U.S.C. § 1605(a), 12 C.F.R. § 226.4(a).

26. Under the TILA, add-on products like GAP insurance are finance
charges, and must be disclosed as such, unless the product is voluntary, and the
Creditor makes additional disclosures not at issue here. 12 C.F.R. § 226.4(d).

27. — In interpreting the TILA, special deference must be paid to the Federal
Reserve Board’s (“FRB”) interpretation, because “Congress has specifically

designated the [Federal Reserve] Board as the primary source for interpretation and
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 26 of 37

application of the TILA ....” Hess v. Citibank, (S. Dakota), N.A., 459 F.3d 837, 842
(8th Cir. 2006)).

28. Thus, “[uJnless demonstrably irrational, the Federal Reserve Board’s
interpretations are dispositive of TILA disputes.” Ford Motor Credit Co. v. Milhollin,
444 U.S. 555, 565, 100 S. Ct. 790, 797, 63 L. Ed. 2d 22 (1980).

29. Moreover, if courts deviate from the strict interpretation of the TILA in
search of a more “functional approach,” the FRB takes action to overturn the court’s
decision. See Hamm v. Ameriquest Mortgage Co., 506 F.3d 525, 529 (7th Cir. 2007)
(explaining how the Seventh Circuit adopted a hyper technical approach to TILA in
response to the FRB’s efforts to upend its decision in Carmichael v. Payment Ctr.,
Inc., 336 F.3d 636, 641 (7th Cir. 2003), and the FRB specifically identifying the
court’s decision as the impetus for its action).

30. The FRB, has declared the voluntariness of add-on products, like GAP
insurance and extended warranties to be a factual issue ascertainable only “by
reference to all of the circumstances of a particular transaction. Inquiry into these
circumstances, of course, is not foreclosed by the presence of a customer’s signature
on an insurance authorization.” Federal Reserve Board Staff Letter of December 20,
1977, No. 1270, Consumer Credit Guide (CCH) § 31,756.

31. |The FRB, in March 1978, elaborated on its guidance as follows:

While the customer’s signature on a document would be some evidence

of voluntariness, of course, it would not conclusively establish that
the insurance was not required. Any number of collateral acts or
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 27 of 37

practices by a creditor could negate the apparently affirmative nature of
the customer’s election to purchase insurance.

Federal Reserve Board Staff Letter of March 21, 1978, 5 Cons. Cred. Guide (CCH)
31,777 (emphasis added).

32. In light of the FRB’s guidance, recitals regarding voluntariness do not
establish that a given product was voluntary. See Garl v. Genesee Valley Auto Mall,
No. 16-13712, 2018 WL 994318, at *3 (E.D. Mich. Feb. 21, 2018); Beltran v. USA
Auto Inc., No. CV-14-02247-PHX-GMS, 2015 WL 12672084, at *2 (D. Ariz. Feb.
23, 2015) (citing cases); Robinson v. Carport Sales & Leasing, Inc., No. 6:14-CV-
1358-ORL-TBS, 2015 WL 224655, at *3 (M.D. Fla. Jan. 15, 2015) (GAP insurance
could be compulsory despite contract stating GAP was voluntary); Hager v. Am. Gen.
Fin., Inc., 37 F. Supp. 2d 778, 784 (S.D.W. Va. 1999) (credit life insurance could be
required despite language to the contrary in contract); In re Milbourne, 108 B.R. 522,
541 (Bankr. E.D. Pa. 1989) (“if a lender does in fact misrepresent to customers that
insurance is required, even though the loan contracts unequivocally state that the
purchase of insurance is optional, a violation of UDAP and TILA could be
established”); Kaminski v. Shawmut Credit Union, 494 F. Supp. 723, 729 (D. Mass.
1980) (credit life was not voluntary despite declaration to the contrary); In re Cruz,
441 B.R. 23, 33 (Bankr. E.D. Pa. 2004) (credit insurance was mandatory despite
notation that it was optional); Marine Midland Bank v. Burley, 73 A.D.2d 1041, 1042,

425 N.Y.S.2d 429, 431 (1980); Matter of Dickson, 432 F. Supp. 752, 759 (W.D.N.C.
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 28 of 37

1977) (“whether the insurance was not required . . . of course, is not conclusively
established by the statement on the disclosure that it was not required”).

33. To prove that a product is actually compulsory despite contract
language to the contrary, a “borrower is obliged to prove that (1) the lender
affirmatively represented, by words or by conduct, that [the product] was in fact
required; and (2) as a result of the lender’s actions, the borrower purchased [a
product] that it is likely that (s)he would not have otherwise purchased. Garl, No. 16-
13712, 2018 WL 994318, at *3; In re Cruz, 441 B.R. 23 (Bankr. E.D. Pa. 2004)
(citing In re Milbourne, 108 B.R. 522, 542 (Bankr. E.D. Pa. (1989)).

34. | Respondent’s employee represented to Claimant that she had to
purchase GAP insurance for her loan to be approved.

35. As a result of Respondent’s employee’s representations, Claimant
purchased GAP insurance that she would not have purchased but for Respondent’s
employee’s representations.

36. Because Respondent made purchase of GAP insurance a condition of
financing the transaction, the TILA required the cost of the GAP coverage to be
included as a finance charge in calculating the “amount financed,” the “annual
percentage rate,” and the “finance charge” on the Contract.

37. | Because Respondent did not include the cost of the GAP coverage in the

“finance charge” in the Contract, Respondent therefore did not disclose the actual
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 29 of 37

“finance charge” associated with the transaction in the Truth in Lending disclosures
provided to Claimant.

38. Because Respondent did not include the amount paid for the GAP
coverage in the “finance charge,” Respondent therefore did not disclose the actual
“finance charge expressed” as an “annual percentage rate” in the Truth in Lending
disclosures provided to Claimant.

39. | Because Respondent included the amount paid for the GAP coverage in
the “amount financed,” Respondent therefore did not disclose the actual “amount
financed” in the Truth in Lending disclosures provided to Claimant.

40. Respondent violated 15 U.S.C. § 1638(a)(2) when it failed to accurately
disclose the “amount financed” to Claimant.

41. Respondent violated 15 U.S.C. § 1638(a)(3) when it failed to accurately
disclose the “finance charge” to Claimant.

42. Respondent violated 15 U.S.C. § 1638(a)(4) when it failed to accurately
disclose the finance charge expressed as an “annual percentage rate” to Claimant.

WHEREFORE, Claimant prays for relief and judgment, as follows:

a) Adjudging that Respondent violated 15 U.S.C. § 1638(a)(2) and
Regulation Z, 12 C.F.R. § 226.18(b);
b) Adjudging that Respondent violated 15 U.S.C. § 1638(a)(3) and

Regulation Z, 12 C.F.R. § 226.18(d);

10
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 30 of 37

c) Adjudging that Respondent violated 15 U.S.C. § 1638(a)(4) and
Regulation Z, 12 C.F.R. § 226.18(e);

d) Awarding Claimant statutory damages, pursuant to 15 U.S.C. §
1640(a)(2), in the amount of twice the finance charge;

e) Awarding Claimant actual damages, pursuant to 15 U.S.C. § 1640(a)(1);

f) Awarding Claimant reasonable attorneys’ fees and costs incurred in this
action, pursuant to 15 U.S.C. § 1640(a)(3);

g) Awarding Claimant any pre-judgment and post-judgment interest as
may be allowed under the law;

h) Awarding such other and further relief as the Court may deem just and
proper.

TRIAL BY JURY
43. Claimant is entitled to and hereby demands a trial by jury. Claimant
requests that trial be held in Kansas City, Kansas.

Dated: August 29, 2018
Respectfully submitted,

/s/ Anthony LaCroix
Anthony LaCroix

KS Bar No. 24279

406 W. 34th Street, Suite 810
Kansas City, MO 64111
Telephone: (816) 399-4380
Fax: (816) 399-4380

Email: tony@lacroixlawke.com
Lead Counsel for Claimant

11
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 31 of 37

Co-counsel with Thompson Consumer Law Group, PLLC

12

Correspondence Address:

Thompson Consumer Law Group,
PLLC

5235 E. Southern Ave., D106-618
Mesa, AZ 85206
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 32 of 37

AMERICAN
ARBITRATION | for piepure RESOLUTION 1101 Laurel Oak Road, Suite 100
ASSOCIATION* Voorhees, NJ 08043

Telephone: (856)435-6401

September 11, 2018

Anthony LaCroix, Esq.

LaCroix Law Firm, LLC

406 West 34th Street

Suite 810

Kansas City, MO 64111

Via Email to: tony@lacroixlawke.com

Todd E. Shadid, Esq.

Klenda Austerman, LLC

1600 Epic Center

301 North Main Street

Wichita, KS 67202

Via Email to: tshadid@klendalaw.com

Case Number: 01-18-0003-3 105

Miracle Thompson
-VS-
Ford of Augusta, Inc. dba Eddy's Ford of Augusta

Dear Parties:

The claimant has filed with us a demand for arbitration. The American Arbitration Association (“AAA”) has
determined that this arbitration arises out of a consumer agreement and, as such, the Consumer Arbitration Rules
(“Consumer Rules”) apply to this dispute. The Consumer Rules may be found on our website at www.adr.org.

Under R-12 of the Consumer Rules, businesses that provide for AAA arbitration in a consumer contract are
obligated to submit their current or proposed consumer agreements to the AAA for review and inclusion on the
Consumer Clause Registry (“Registry”). The AAA reviews the agreement for material compliance with the due
process standards of the Consumer Due Process Protocol (“Protocol”) and the Consumer Rules. The AAA's
review is administrative; it is not an opinion on whether the arbitration agreement, the contract, or any part of the
contract is legally enforceable.

This business has not previously submitted its consumer arbitration clause for review. As such, the AAA will
review the clause for this matter on an expedited basis. The additional fee for this expedited review is $250,
payable by the business.

The business is also directed to submit its current consumer arbitration clause for inclusion on the Registry
at https://www.adr.org/Consumer at which time the business will also incur a $500 Registry fee. Once the
business’ clause is registered, it will no longer be assessed the $250 additional expedited review fee on each
consumer case filed.

In light of the claim amount under $3,000, the parties may wish to exercise the small claims option for the parties.
R-9 of the Consumer Rules states the AAA will administratively close the case upon receipt of written notice that

EXHIBIT

a
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 33 of 37

a party wants the case decided by a small claims court. If either party would like this matter decided by a small
claims court, please send your written request to the Consumer Filing Team and copy the opposing party.

Under the Consumer Rules, the consumer pays a filing fee of $200 and the business pays a filing fee of $1,700.
We have received the consumer's $200 portion of the filing fee. So that the filing requirements are complete, the
business is requested to submit filing fees of $1,700, the expedited consumer clause review fee of $250 and
its arbitrator's compensation deposit of $2,500.00, totaling $4,450.

Please make the check payable to the American Arbitration Association and include a reference to the case
number. Checks should be mailed to 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043. In the event
that payment is being made by a third party, such as an insurance company, please request that payment
be sent directly to the business' representative. The business’ representative should then forward payment
to the AAA in accordance with the foregoing instructions.

 

The requested payment should be received no later than September 25, 2018 and the AAA may decline to
administer this dispute if the business does not timely respond. It should be noted that the consumer's satisfaction
of the filing requirements triggers the business’ obligation to promptly pay its share of the filing fees under the
rules and the business may owe all or a portion of the filing fees even if the matter is settled or withdrawn. The
AAA will refund any overpayments received from the consumer with the filing.

No answering statement or counterclaim is due at this time and the parties will be notified of the applicable
deadlines upon satisfaction of all the filing requirements.

Thank you for your attention to this matter. If you have any questions please feel free to contact us.

Sincerely,

Consumer Filing

Administrative Assistant

Direct Dial: (877)495-4185
Email: ConsumerFiling@adr.org
Fax: (877)304-8457
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18

R-9. Small Claims Option for the Parties

If a party's claim is within the jurisdiction of a small claims court, either party may
choose to take the claim to that court instead of arbitration as follows:

(a) The parties may take their claims to small claims court without first filing with
the AAA.

(b) After a case is filed with the AAA, but before the arbitrator is formally appointed
to the case by the AAA, a party can send a written notice to the opposing party
and the AAA that it wants the case decided by a small claims court. After receiving
this notice, the AAA will administratively close the case.

(c) After the arbitrator is appointed, if a party wants to take the case to smail claims
court and notifies the opposing party and the AAA, it is up to the arbitrator to
determine if the case should be decided in arbitration or if the arbitration case
should be closed and the dispute decided in small claims court.

R-10. Administrative Conference with the AAA

At the request of any party or if the AAA should so decide, the AAA may have

a telephone conference with the parties and/or their representatives. The
conference may address issues such as arbitrator selection, the possibility of a
mediated settlement, exchange of information before the hearing, timing of the
hearing, the type of hearing that will be held, and other administrative matters.

R-11. Fixing of Locale (the city, county, state, territory and/or country where the
arbitration will take place)

If an in-person hearing is to be held and if the parties do not agree to the

locale where the hearing is to be held, the AAA initially will determine the locale
of the arbitration. If a party does not agree with the AAA's decision, that party
can ask the arbitrator, once appointed, to make a final determination. The locale
determination will be made after considering the positions of the parties, the
circumstances of the parties and the dispute, and the Consumer Due Process
Protocol.

Rules Amended and Effective September 1, 2014. Cost of Arbitration Effective January 1, 2016. CONSUMER ARBITRATION RULES 15

Page 34 of 37

EXHIBIT

iG
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 35 of 37

KLENDA AUSTERMAN LLC
Attomeys at Law
Gary M. Austerman Aaron C. Boswell
John V. Wachtel, [V . . Alex P. Flores
4. Michael Morris 1600 Epic Center, 301 N. Main Samuel W. Jones
Scott A. Eads” Wichita, Kansas 67202-4816 —~Of Counsel
John B. Gilliam Robert W. Kaplan
regory 3. Telephone: (316) 267-0331 Carlos J. Nolla-Corretjer
Todd Shadi Telefacsimile: (316) 267-0333 ¢ Bryant E. Parker
Chad S. Nelson . oo
+ Christopher J. Vinduska www.KlendaLaw.com @ Licensed also in Missouri
vid W. St L.D. Klenda (1937-1996)
Michelle L. Brenwald Bruce W. Zuercher (193 1 3008)
Chasity M. Helm
Michael L. Baumberger
Eric W. Lomas
Aaron J. Good
September 24, 2018
VIA EMAIL: ConsumerFiling@adr.org
Consumer Filing Team

American Arbitration Association

RE: Case No. 01-18-0003-3105
Thompson v. Ford of Augusta, Inc.

Dear Consumer Filing Team,

This law firm represents Ford of Augusta, Inc. in the above matter. Thompson’s claim is
within the jurisdiction of Kansas Small Claims Procedure Act. As a result, Ford of Augusta, Inc.
gives notice that it would like this matter decided in small claims court.

Very truly yours, -
Todd E. Shadid

C: Anthony LaCroix (via email: tony@lacroixlawkc.com)

EXHIBIT

iW
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 36 of 37

AMERICAN | INTERNATIONAL CENTRE
FOR DISPUTE RESOLUTION*®
ASSOCIATION*

1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043
Telephone: (856)435-6401

September 24, 2018

Anthony LaCroix, Esq.

LaCroix Law Firm, LLC

406 West 34th Street

Suite 810

Kansas City, MO 64111

Via Email to: tony@lacroixlawkc.com

Todd E. Shadid, Esq.

Klenda Austerman, LLC

1600 Epic Center

301 North Main Street

Wichita, KS 67202

Via Email to: tshadid@klendalaw.com

Case Number: 01-18-0003-3105

Miracle Thompson
-VS-
Ford of Augusta, Inc. dba Eddy's Ford of Augusta

Dear Parties:

We are in receipt of a request from respondent to exercise the small claims option according to R-9 of the
Consumer Arbitration Rules (“Rules”). R-9 states that the AAA will administratively close the case upon receipt
of written notice that a party wants the case decided by a small claims court. Accordingly, the AAA has
administratively closed our file.

Under the Rules, the business’ obligation to remit its $1,700 share of the filing fees arises upon the satisfaction of
the consumer's filing requirements. If a matter is withdrawn prior to receipt of the filing fees, the AAA bills the
business the filing fee in accordance with the Costs of Arbitration Section of the Rules. The Consumer
Arbitration Rules, including the Costs of Arbitration section, can be found on our website, www.adr.org.

The consumer satisfied the filing requirements prior to respondent's request to withdraw to small claims court. In
light of the small claim amount and prompt withdrawal notification, the AAA will not charge the full filing fee;
we will bill the business $200 to cover the consumer's non-refundable filing fee. The AAA will refund any fees
received from the consumer. Please remit payment by October 8, 2018 and make the check payable to the
American Arbitration Association. Checks should include a reference to the case number and be mailed to
1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043.

EXHIBIT

i =

 
Case 2:18-cv-02512-JAR-KGG Document 4-1 Filed 10/12/18 Page 37 of 37

We hope it does not come to this, but if the business does not timely remit the requested fee, the AAA may decline
to administer future consumer arbitrations involving this business.

Pursuant to the AAA's current policy, in the normal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed 18 months after the date of this letter.

Please email ConsumerFiling@adr.org with any questions and we will be happy to assist you.

Sincerely,

Consumer Case Filing Team
Email: consumerfiling@adr.org
Fax: (877) 304-8457

ce.
